Opinion issued August 22, 2008 






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00328-CR
____________

IN RE VICTOR RANDOLPH TURNER, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Victor Randolph Turner, Jr., filed in this Court a petition for writ
of mandamus, complaining that respondent (1) has not forwarded documents to the
Court of Criminal Appeals that relator prepared fro an article 11.07 writ of habeas
corpus.  See Tex. Code Crim. Proc. Ann. Art. 11.07 (Vernon Supp. 2007). 	 The petition for writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Respondent is Annie Rebecca Elliot, Fort Bend County District Clerk.